DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.Claims 1-18 are rejected on the ground of nonstatutory double patenting anticipated as being unpatentable over claims 1-9 of U.S. Patent No. 11,321,263. Although the claims at issue are not identical, they are not patentably distinct from each other because as per independent claim 1 of the instant application are drawn to a processor, comprising all the steps as in claim 1 in the Patent case. Please see comparison table as below. See In re Goodman(CA FC) 29 USPQ2d 2010(12/3/1993)

And the limitations of the remaining claims 2-18 are found, with minor variations in the recitation of Patent claims 2-9.

Patent (U.S. Patent No. 11,321,263)
Instant Application(17/701,593)
A processor comprising: 
A processor comprising:
a first router comprising a plurality of port sets, wherein the plurality of port sets comprise: a first port set comprising an input port and an output port;
a core; and 
a router comprising: a first port set comprising: an input port to receive first circuit-switched data from the core; and an output port to provide second circuit -switched data to the core; 

a second plurality of port sets, wherein each port set of the second plurality of port sets comprises:

an input port to be coupled to the output port of the first port set; and an output port to be coupled to the input port of the first port set; and

wherein the input port of the first port set is to simultaneously provide circuit-switched data from a core of the processor to each port set of the second plurality of port sets, and wherein the output port of the first port set is to simultaneously provide circuit-switched data from each port set of the second plurality of port sets to the core,
a first set of signal lines dedicated to communicate circuit-switched data between a second port set and the output port of the first port set;
and a second set of signal lines dedicated to communicate circuit-switched data between a third port set and the output port of the first port set.
wherein the output port of the first port set is further to comprise a first plurality of flip flops sets, each flip flop set of the first plurality of flip flop sets to store packet data provided by a distinct input port of the second plurality of port sets, wherein each flip flop set of the first plurality of flip flop sets is to be enabled simultaneously.



Claim Rejections - 35 USC § 102
3.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.Claims 1-2, 7-11, 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Solihin (Pub. No. US2015/0331831).
As per claim 1, Solihin discloses a processor comprising: 
a core (fig.1, i.e., 121s); and 
a router (fig.1, i.e., 122) comprising: 
a first port set (fig.3, (310a, 320a) comprising: an input port (fig.3, 310a) to receive first circuit-switched data from the core; and (figure 3 & paragraph 30-32, a hybrid router with circuit-switched implement packet switching between the input and output ports to/from cores 121.)
an output port (fig.3, 320a) to provide second circuit-switched data to the core; (figure 3 & paragraph 30-32, Network router 122 configured as a hybrid router that can implement packet switching between the input and output ports to/from cores 121.)
a first set of signal lines dedicated to communicate circuit-switched data between a second port set and the output port of the first port set; and (paragraph 66, circuit-switched provides the connections between a source node and destination node and the network communication link is the modulated data signal has its characteristics set that encode information in the signal which use as communication media as cited in paragraph 74)
a second set of signal lines dedicated to communicate circuit-switched data between a third port set and the output port of the first port set (paragraph 66, circuit-switched provides the connections between a source node and destination node and the network communication link is the modulated data signal has its characteristics set that encode information in the signal which use as communication media as cited in paragraph 74)

As per claim 2, Solihin discloses wherein the router further comprises: a first set of signal lines dedicated to communicate circuit-switched data between the second port set and the input port of the first port set; and a second set of signal lines dedicated to communicate circuit-switched data between the third port set and the input port of the first port set. (paragraph 66, circuit-switched provides the connections between a source node and destination node and the network communication link is the modulated data signal has its characteristics set that encode information in the signal which use as communication media as cited in paragraph 74)

As per claim 7,  Solihin discloses wherein an output port of the second port set is to provide data received from the core to a corresponding port of a second router of the processor. (paragraph 22-24, packets may be routed along the x-dimension before being routed along the y-dimension in a NoCn circuit switching)

As per claim 8, Solihin discloses wherein the processor comprises a plurality of routers to communicate with the first router through the second port set and third port set. (paragraph 65, The connection setup message may include commands to pre-reserve a destination router and the source router for a circuit-switched connection from the source router to the destination router.)

As per claim 9, Solihin discloses wherein a die comprises the processor. (paragraph 22, i.e., each processor core 121 may be any technically feasible processor or processor core formed on integrated circuit die 109)

As per claim 10, Solihin discloses wherein the plurality of routers are to communicate according to a source-synchronous protocol. (paragraph 31, i.e., Routing and arbitration controller 340 may implement a routing algorithm and packet flow control protocol for network router 122, and may set the crossbar switch 330 accordingly.)

As per claim 11, Solihin discloses wherein the plurality of routers are to communicate according to a synchronous protocol. (paragraph 31, i.e., Routing and arbitration controller 340 may implement a routing algorithm and packet flow control protocol for network router 122, and may set the crossbar switch 330 accordingly.)

As per claim 14, Solihin discloses wherein: the input port and the output port of the first port set each comprise an equal number of circuit-switched data carrying wires entering the respective port and exiting the respective port; and the input port and the output port of the first port set each comprise an equal number of packet-switched data carrying wires entering the respective port and exiting the respective port. (figure 3, paragraph 30-34, i.e., a set of mappings the input ports 310 and the output ports 320. Network router 122 is depicted in FIG. 3 with a circuit-switched channel 350 that couples input port 310A with output port 320B. Network router 122 may be configured as a hybrid router that can implement packet switching as well as circuit switching between the input and output ports to/from cores 121.)

As per claim 15, Solihin discloses wherein: the first port set does not arbitrate between data received simultaneously at the output port of the first port set from input ports of the second port set and third port set; and the first port set does not arbitrate between data sent simultaneously from the input port of the first port set to output ports of the second ports set and third port set. . (Johnson discloses this. (paragraph 3, i.e., a switch is known and typically includes a central crossbar switch matrix comprising plural transmit (TX) devices, with the switch being able to open any combination of simultaneous input to output connections as required.)

As per claim 16, Solihin discloses a non-transitory machine readable medium including information to represent structures, when manufactured, comprising: 
a core (fig.1, 121s); and 
a router (fig.1, 122) comprising: 
a first port set (fig.3, (310a, 320a) comprising: 
an input port (fig.3, 310a) to receive first circuit-switched data from the core; (figure 3 & paragraph 30-32, a hybrid router with circuit-switched implement packet switching between the input and output ports to/from cores 121.) and 
an output port to provide second circuit-switched data to the core; (figure 3 & paragraph 30-32, a hybrid router with circuit-switched implement packet switching between the input and output ports to/from cores 121.)
a first set of signal lines dedicated to communicate circuit-switched data between the second port set and the output port of the first port set; and (paragraph 66, circuit-switched provides the connections between a source node and destination node and the network communication link is the modulated data signal has its characteristics set that encode information in the signal which use as communication media as cited in paragraph 74)
a second set of signal lines dedicated to communicate circuit-switched data between the third port set and the output port of the first port set. (paragraph 66, circuit-switched provides the connections between a source node and destination node and the network communication link is the modulated data signal has its characteristics set that encode information in the signal which use as communication media as cited in paragraph 74)

As per claim 17, Solihin discloses an apparatus comprising: 
a core (fig.1, 121s); and 
a router (fig.1, 122) comprising: 
a first port set (fig.3, (310a, 320a) comprising: an input port (fig.3, 310a) to receive first circuit-switched data from the core; and (figure 3 & paragraph 30-32, a hybrid router with circuit-switched implement packet switching between the input and output ports to/from cores 121.)
an output port (fig.3, 320a) to provide second circuit-switched data to the core; (figure 3 & paragraph 30-32, a hybrid router with circuit-switched implement packet switching between the input and output ports to/from cores 121.)
a second port set comprising an output port to receive a first portion of the first circuit-switched data from the core; and (figure 3 & paragraph 30-32, Network router 122 configured as a hybrid router that can implement packet switching between the input and output ports to/from cores 121.)
a third port set comprising an output port to receive a second portion of the first circuit-switched data from the core, wherein the first portion and the second portion of the first circuit-switched data are received simultaneously by the second port set and third port set, and wherein the first portion and second portion of the first circuit-switched data are distinct portions of the first circuit-switched data. (paragraph 66, circuit-switched provides the connections between a source node and destination node and the network communication link is the modulated data signal has its characteristics set that encode information in the signal which use as communication media as cited in paragraph 74)

Claim Rejections - 35 USC § 103
5.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.Claims 3-6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Solihin (Pub. No. US2015/0331831) in view of Johnson et al. (Pub. No. US2008/0273531)
As per claim 3, Solihin discloses all the limitations as the above but does not explicitly disclose wherein the first circuit-switched data comprises first data communicated to the second port set and second data communicated to the third port set, wherein the first data is different from the second data and is communicated simultaneously with the second data. However, Johnson discloses this. (paragraph 3, i.e., a switch is known and typically includes a central crossbar switch matrix comprising plural transmit (TX) devices, with the switch being able to open any combination of simultaneous input to output connections as required.)
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Johnson with the teachings of Solihin for the purpose of providing simultaneously switching between source cores and destination cores and to handle parallel to access the information through multiple paths so as to incur lower data transfer latency, high utilization of bandwidth and enhance the performance in chip multiprocessor design strongly contingent on energy efficiency of the design.

As per claim 4, Johnson discloses wherein the input port of the first port set is to simultaneously provide packet-switched data from the core to the second and third port sets. Johnson discloses this. (paragraph 3, i.e., a switch is known and typically includes a central crossbar switch matrix comprising plural transmit (TX) devices, with the switch being able to open any combination of simultaneous input to output connections as required.)

As per claim 5, Johnson discloses wherein the output port of the first port set is further to simultaneously provide packet-switched data from the second port set and third port set to the core. Johnson discloses this. (paragraph 3, i.e., a switch is known and typically includes a central crossbar switch matrix comprising plural transmit (TX) devices, with the switch being able to open any combination of simultaneous input to output connections as required.)

As per claim 6, Johnson discloses wherein an input port of the second port set is to receive data from a corresponding port of a second router of the processor, and wherein an input port of the third port set is to simultaneously receive data from a corresponding port of a third router of the processor. Johnson discloses this. (paragraph 3, i.e., a switch is known and typically includes a central crossbar switch matrix comprising plural transmit (TX) devices, with the switch being able to open any combination of simultaneous input to output connections as required.)

As per claim 18, Solihin discloses all the limitations as the above but does not explicitly discloses wherein the second port set further comprises an input port to provide a first portion of the second circuit-switched data to the output port of the first port set, wherein the third port set further comprises an input port to provide a second portion of the second circuit-switched data to the output port of the first port set, wherein the first portion and the second portion of the second circuit-switched data are provided simultaneously to the first port set, and wherein the first portion and second portion of the second circuit-switched data are distinct portions of the second circuit-switched data. However, Johnson discloses this. (paragraph 3, i.e., a switch is known and typically includes a central crossbar switch matrix comprising plural transmit (TX) devices, with the switch being able to open any combination of simultaneous input to output connections as required.)
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Johnson with the teachings of Solihin for the purpose of providing simultaneously switching between source cores and destination cores and to handle parallel to access the information through multiple paths so as to incur lower data transfer latency, high utilization of bandwidth and enhance the performance in chip multiprocessor design strongly contingent on energy efficiency of the design.

CLAIMS OBJECTION
7. 	Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Lesartre et al.  [US Patent No. US8,732,331] discloses a crossbar switch allowing point-to-point device interconnections to be rerouted on the fly. This dynamic point-to-point connection behavior can result in operations being performed simultaneously by system devices.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184